Citation Nr: 0627163	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for otosclerosis with 
bilateral hearing loss, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1948.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied an increased 
rating for otosclerosis with hearing loss.  When the case was 
most recently before the Board in February 2005, it was 
remanded for further development.  The case has since been 
returned to the Board for further appellate consideration.


FINDING OF FACT

In a statement received in July 2006, the veteran indicated 
that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to an increased rating for 
otosclerosis with bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  
  
The record reflects that the veteran perfected an appeal of a 
June 2001 rating decision that denied an increased rating for 
his service-connected otosclerosis with bilateral hearing 
loss.  Following the Board's February 2005 Remand, the 
veteran was afforded a VA examination in July 2005.  In April 
2006, the RO assigned an increased disability rating 
effective from July 2005.  The veteran was informed of this 
decision by letter dated in May 2006.

In July 2006, the veteran submitted a statement expressing 
his agreement with decision awarding a 50 percent evaluation.  
Similarly, the veteran's representative noted that the 
veteran no longer disagreed with the disability rating 
assigned.  The Board finds that the veteran's July 2006 
statement qualifies as a valid withdrawal of the appeal under 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal.  


ORDER

The appeal for an increased rating for otosclerosis with 
bilateral hearing loss is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


